                                             Case 3:20-cv-01118-EMC Document 3 Filed 04/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        GARY F. FISHER,                                   Case No. 20-cv-01118-EMC
                                   8                      Plaintiff,
                                                                                              ORDER OF TRANSFER
                                   9               v.

                                  10        SCOTT NICHOLAS GRAHAM,
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiff filed this pro se civil rights action, complaining of injuries suffered during an

                                  15   attack by another inmate on November 27, 2013. Although Plaintiff does not allege in his

                                  16   complaint the particular prison at which this attack occurred, medical records attached to the

                                  17   complaint show he was a prisoner at the California State Prison – Sacramento (CSP – Sacramento)

                                  18   when he was sent to the hospital following the attack. See Docket No. 1-1 at 43. Moreover, in an

                                  19   earlier action he did allege that the attack took place at CSP- Sacramento. See Barger a/k/a Fisher

                                  20   v. Director of “Ops” at CDCR, E. D. Cal. No. 2:14-cv-1323-TLN,EFB at Docket No. 1 at 1, 6.

                                  21            The events and omissions complained of occurred at the CSP - Sacramento, which is

                                  22   located in Sacramento County, California. Sacramento County is within the venue of the Eastern

                                  23   District of California. The defendants are employed at the prison in Sacramento County and at

                                  24   CDCR headquarters in Sacramento, and apparently reside in the Eastern District of California. No

                                  25   defendant is alleged to reside in, and none of the events or omissions giving rise to the complaint

                                  26   are alleged to have occurred in, the Northern District. Venue therefore would be proper in the

                                  27   //

                                  28   //
                                           Case 3:20-cv-01118-EMC Document 3 Filed 04/23/20 Page 2 of 2




                                   1   Eastern District, and not in this one. See 28 U.S.C. § 1391(b). Accordingly, in the interest of

                                   2   justice and pursuant to 28 U.S.C. § 1406(a), this action is TRANSFERRED to the United States

                                   3   District Court for the Eastern District of California. The Clerk shall transfer this matter.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: April 23, 2020

                                   8

                                   9                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  10                                                     United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
